            Case 3:18-cv-05105-RJB Document 342 Filed 04/09/19 Page 1 of 10



 1                                                      THE HONORABLE ROBERT J. BRYAN

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
       MARIA VARNEY,                                    Civil Action NO. 3:18-cv-05105-RJB
 9     Individually and as Personal Representative
       for the Estate of DONALD VARNEY,
10
                     Plaintiff,
11                                                       FIRST AMENDED COMPLAINT
              v.
12                                                          JURY TRIAL DEMAND
       AIR & LIQUID SYSTEMS
13       CORPORATION, individually and as
         successor-in- interest to BUFFALO
14       PUMPS, INC.;
       ARMSTRONG INTERNATIONAL, INC.;
15     BLACKMER PUMP COMPANY;
       BNS CO., f/k/a BROWN & SHARPE
16       MANUFACTURING COMPANY;
       CBS CORPORATION, f/k/a VIACOM,
17       INC., sued as successor-by-merger to CBS
         CORPORATION f/k/a WESTINGHOUSE
18       ELECTRIC CORPORATION and also as
         successor-in-interest to BF
19       STURTEVANT;
       CLA-VAL CO.;
20     CLARK-RELIANCE CORPORATION,
         sued as successor-in-interest to
21       JERGUSON GAGE & VALVE
         COMPANY;
22     CRANE CO.;
       CRANE ENVIRONMENTAL, INC.,
23       individually and as successor-in-interest to
         COCHRANE CORPORATION;

     FIRST AMENDED COMPLAINT - 1                                   WEINSTEIN COUTURE PLLC
                                                                          601 UNION STREET, SUITE 2420
                                                                          SEATTLE, WASHINGTON 98101
                                                                    (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05105-RJB Document 342 Filed 04/09/19 Page 2 of 10



 1     CROSBY VALVE, LLC;
       ELLIOTT TURBOMACHINERY CO.,
 2       INC., a/k/a ELLIOTT COMPANY;
       FLOWSERVE CORPORATION;
 3     FMC CORPORATION;
       FOSTER WHEELER ENERGY
 4       CORPORATION;
       FRYER-KNOWLES, INC., a Washington
 5        corporation;
       GENERAL ELECTRIC COMPANY;
 6     THE GOODYEAR TIRE & RUBBER
         COMPANY;
 7     THE GORMAN-RUPP COMPANY;
       GOULDS PUMPS LLC, f/k/a Goulds Pumps,
 8       Inc.;
       GRINNELL LLC, d/b/a GRINNELL
 9       CORPORATION;
       IMO INDUSTRIES, INC., individually and
10       as successor in interest to IMO
         DELAVAL;
11     INGERSOLL-RAND COMPANY;
       ITT, LLC, f/k/a ITT CORPORATION, ITT
12       INDUSTRIES INC., ITT FLUID
         PRODUCTS CORP., HOFFMAN
13       SPECIALTY MFG. CORP., BELL and
         GOSSETT COMPANY and ITT
14       MARLOW;
       JOHN CRANE INC.;
15     McNALLY INDUSTRIES, INC., successor
         in interest to NORTHERN FIRE
16       APPARATUS;
       PARKER-HANNIFIN CORPORATION;
17     SB DECKING, INC.;
       STERLING FLUID SYSTEMS (USA)
18       LLC, f/k/a PEERLESS PUMPS CO.;
       VELAN VALVE CORPORATION;
19     VIKING PUMP, INC. ;
       WARREN PUMPS, LLC;
20     WEIR VALVES & CONTROLS USA,
         INC., individually and as successor in
21       interest to ATWOOD & MORRILL CO.,
         INC.;
22
                     Defendants.
23



     FIRST AMENDED COMPLAINT - 2                         WEINSTEIN COUTURE PLLC
                                                                601 UNION STREET, SUITE 2420
                                                                SEATTLE, WASHINGTON 98101
                                                          (206) 508-7070 - FACSIMILE (206) 237-8650
             Case 3:18-cv-05105-RJB Document 342 Filed 04/09/19 Page 3 of 10



 1                                              I. PARTIES

 2          Plaintiff MARIA VARNEY, the surviving spouse of decedent DONALD VARNEY, sues

 3   the above-named Defendants for compensatory damages, by and through the undersigned counsel,

 4   and hereby bring this First Amended Complaint.

 5          Plaintiff MARIA VARNEY is suing on behalf of herself, individually, as well as on behalf

 6   of decedent DONALD VARNEY’s estate. On April 6, 2018, the Superior Court of Washington

 7   County of King issued Letters of Administration and an Order appointing MARIA VARNEY as

 8   the administrator and Personal Representative of the Estate of Donald Varney (attached

 9   collectively as Exhibit A).

10          Defendants and/or their predecessors-in-interest are corporations who, at all times relevant

11   herein, manufactured, sold, and/or distributed asbestos-containing products or products that were

12   used in conjunction with asbestos and/or asbestos-containing products and/or equipment, and/or

13   equipment solely designed to be used with asbestos-containing products mined, manufactured,

14   supplied, processed, imported, converted, compounded and/or sold by the Defendants including,

15   but not limited to, brakes, clutches, gaskets, and grinders designed solely to be used with asbestos-

16   containing products, air compressors, heavy machinery and vehicles.

17                                          II. JURISDICTION

18          Decedent DONALD VARNEY was exposed to asbestos from Defendants’ products in the

19   state of Washington. At all times relevant herein, all Defendants resided in and/or transacted

20   business in this state by mining, manufacturing, selling, producing, distributing, supplying, or

21   otherwise purposefully placing into the stream of commerce asbestos-containing products or

22   products used in conjunction with asbestos, products they purposefully directed into the state of

23   Washington, and into Pierce County and the counties of DONALD VARNEY’s exposure.



      FIRST AMENDED COMPLAINT - 3                                         WEINSTEIN COUTURE PLLC
                                                                                 601 UNION STREET, SUITE 2420
                                                                                 SEATTLE, WASHINGTON 98101
                                                                           (206) 508-7070 - FACSIMILE (206) 237-8650
             Case 3:18-cv-05105-RJB Document 342 Filed 04/09/19 Page 4 of 10



 1   Therefore, Defendants may be served with process in Washington, pursuant to RCW 4.28.180 and

 2   4.28.185.

 3          This Court has jurisdiction over each and every named Defendant pursuant to RCW 4.12

 4   et seq. and Washington case law: By selling, supplying, distributing, manufacturing, and/or

 5   causing to be used asbestos or asbestos-containing products to which Decedent was exposed in

 6   Washington, Defendants purposefully availed themselves of the privilege of doing business in

 7   Washington, thus invoking the benefits and protections of Washington’s laws. Venue is

 8   appropriate pursuant to RCW 4.12.025 because Defendants “reside” in Pierce County,

 9   Washington: by currently transacting business in Pierce County and/or by transacting business at

10   the time the cause of action arose in Pierce County.

11          Defendant Fryer-Knowles, Inc., a Washington corporation, is a Washington corporation.

12                                             III. FACTS

13          Decedent DONALD VARNEY (DOB: May 18, 1939; SSN: ***-**-0004) was exposed to

14   asbestos and asbestos-containing products, which had been mined, manufactured, produced,

15   and/or placed into the stream of commerce by the defendants and/or was exposed to asbestos

16   through the use of products manufactured by defendants, and/or on premises controlled by

17   defendants. As a direct and proximate result of this exposure, Decedent DONALD VARNEY

18   developed mesothelioma. Plaintiffs provide the following information:

19          A.      Specific Disease:     Mesothelioma

20          B.      Date of Diagnosis:    August 2017

21          C.      Date of Death:        February 8, 2018

22          D.      Military:             Not Applicable

23          E.      Occupation(s):        Marine Machinist, Mechanical Instrument Mechanic and
                                          Auto Mechanic

      FIRST AMENDED COMPLAINT - 4                                     WEINSTEIN COUTURE PLLC
                                                                             601 UNION STREET, SUITE 2420
                                                                             SEATTLE, WASHINGTON 98101
                                                                       (206) 508-7070 - FACSIMILE (206) 237-8650
              Case 3:18-cv-05105-RJB Document 342 Filed 04/09/19 Page 5 of 10



 1
             F.      Places of Exposure:     Various, including, but not limited to, Puget Sound Naval
 2                                           Shipyard, Bremerton, Washington and Hunters Point Naval
                                             Shipyard, San Francisco, California.
 3
                                             Decedent was further exposed through personal automotive
 4                                           repair, and through exposure to asbestos brought home on
                                             the clothes of his father (an auto mechanic) in Seattle,
 5                                           Washington.

 6           G.      Dates of Exposure:      Shipyard exposure from 1957 to 1972;
                                             Automotive exposure from father 1940’s to 1950’s; and
 7                                           Personal automotive exposure from 1939 to 1957.

 8           H.      Current Address:        Deceased – Not Applicable

 9
                                               IV. LIABILITY
10
             Plaintiffs claim liability based upon the theories of product liability, including but not
11
     limited to negligence, strict product liability (Restatement (Second) of Torts § 402A and/or 402B),
12
     conspiracy, premises liability, the former RCW 49.16.030, and any other applicable theory of
13
     liability, including, if applicable, RCW 7.72 et seq. The liability-creating conduct of defendants
14
     consisted, inter alia, of negligent and unsafe design; failure to inspect, test, warn, instruct, monitor,
15
     and/or recall; failure to substitute safe products; marketing or installing unreasonably dangerous
16
     or extra-hazardous and/or defective products; marketing or installing products not reasonably safe
17
     as designed; marketing or installing products not reasonably safe for lack of adequate warning and
18
     marketing or installing products with misrepresentations of product safety.
19
                                                V. DAMAGES
20
             As a proximate result of Defendants’ negligence and/or product liability and/or other basis
21
     of liability, Decedent DONALD VARNEY sustained pain, suffering, disability, and death in an
22
     amount not now known, but which will be proven at trial. Plaintiff MARIA VARNEY has
23
     sustained loss of spousal relationship as a result of DONALD VARNEY’S illness and death,

      FIRST AMENDED COMPLAINT - 5                                           WEINSTEIN COUTURE PLLC
                                                                                   601 UNION STREET, SUITE 2420
                                                                                   SEATTLE, WASHINGTON 98101
                                                                             (206) 508-7070 - FACSIMILE (206) 237-8650
                Case 3:18-cv-05105-RJB Document 342 Filed 04/09/19 Page 6 of 10



 1   including a loss of emotional support, love, affection, care, services, companionship, and

 2   assistance in an amount to be proven at trial. Decedent DONALD VARNEY also sustained

 3   medical expenses, economic losses in an amount to be proven at trial.

 4           Decedent DONALD VARNEY’s surviving children, Dawn M. Brown, Teresa L. Davis,

 5   Lori A. Maury and Sharon K. Whittaker have also suffered and will continue to suffer damages

 6   for loss of emotional support, love, affection, care and companionship of their father, as well as

 7   economic loss.

 8           WHEREFORE, Plaintiff prays for judgment against the defendants and each of them as

 9   follows:

10           1.       For general and special damages specified above, including pain, suffering, loss of

11   parental-child relationship, and disability;

12           2.       For medical and related expenses economic loss, all of which will be proven at the

13   time of trial;

14           3.       Past and future loss of care, maintenance, services, support, advice, counsel, and

15   consortium which Plaintiff MARIA VARNEY would have received from Decedent DONALD

16   VARNEY before his illness, disability, and death caused by his exposure to asbestos;

17           4.       For Plaintiff’s costs and disbursements herein;

18           5.       For prejudgment interest in the amount to be proven at trial; and

19           6.       For such other relief as the Court deems just.

20

21                        [THIS SPACE WAS INTENTIONALLY LEFT BLANK]

22

23



      FIRST AMENDED COMPLAINT - 6                                         WEINSTEIN COUTURE PLLC
                                                                                 601 UNION STREET, SUITE 2420
                                                                                 SEATTLE, WASHINGTON 98101
                                                                           (206) 508-7070 - FACSIMILE (206) 237-8650
             Case 3:18-cv-05105-RJB Document 342 Filed 04/09/19 Page 7 of 10



 1          A JURY IS RESPECTFULLY DEMANDED TO TRY THESE ISSUES.

 2   DATED this 9th day of April, 2019.

 3                                        WEINSTEIN COUTURE PLLC

 4                                        ___________________________________
                                          Brian D. Weinstein, WSBA # 24497
 5                                        Benjamin R. Couture, WSBA # 39304
                                          Alexandra B. Caggiano, WSBA # 47862
 6                                        601 Union Street, Suite 2420
                                          Seattle, WA 98101
 7                                        Telephone: 206-508-7070
                                          Facsimile: 206-237-8650
 8
                                          AND
 9
                                          DEAN OMAR BRANHAM SHIRLEY, LLP
10
                                          s/ Benjamin H. Adams
11                                        Lisa W. Shirley (TXSB #24052971)
                                          Admitted Pro Hac Vice
12                                        Benjamin H. Adams (CASB #272909)
                                          Admitted Pro Hac Vice
13                                        David C. Humen (TXSB #24087769)
                                          Admitted Pro Hac Vice
14                                        302 N. Market Street, Suite 300
                                          Dallas, Texas 75202
15                                        Telephone: 214-722-5990
                                          Facsimile: 214-722-5991
16
                                          Counsel for Plaintiff
17

18

19

20

21

22

23



      FIRST AMENDED COMPLAINT - 7                                 WEINSTEIN COUTURE PLLC
                                                                        601 UNION STREET, SUITE 2420
                                                                        SEATTLE, WASHINGTON 98101
                                                                  (206) 508-7070 - FACSIMILE (206) 237-8650
             Case 3:18-cv-05105-RJB Document 342 Filed 04/09/19 Page 8 of 10



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify under the penalty of perjury under the laws of the State of Washington that

 3   on the date below, I electronically served the foregoing with the Clerk of Court using the CM/ECF

 4   system, which will send notifications of such filing to all counsel of record.

 5          DATED at Seattle, Washington, this 9th day of April, 2019.

 6                                                 s/ Rachel J. Torell
                                                   Rachel J. Torell, Legal Assistant
 7                                                 WEINSTEIN COUTURE PLLC
                                                   601 Union Street
 8                                                 Suite 2420
                                                   Seattle, WA 98101
 9                                                 T: (206) 508-7070
                                                   F: (206) 237-8650
10
      Co-Counsel for Plaintiffs                               Air & Liquid Systems Corporation
11    Benjamin H. Adams, CA Bar No. 272909                    Ingersoll-Rand Company
      Lisa W. Shirley, TX Bar No. 24052971                    Velan Valve Corporation
      Admitted Pro Hac Vice                                    Mark B. Tuvim, WSBA No. 31909
12    302 Elm St.                                              Kevin J. Craig, WSBA No. 29932
      Dallas, Texas 75226                                      Trevor J. Mohr, WSBA No. 51857
13    Telephone: (214) 722-5990                                Gordon & Rees LLP
      Facsimile: (214) 722-5991                                701 5th Avenue, Suite 2100
14    Email: bsmith@dobllp.com                                 Seattle, Washington 98104
      Email: LShirley@dobllp.com                               Phone: (206) 695-5100
15    Email: DSmith-Hogan@dobllp.com                           Fax: (206) 689-2822
                                                               Email: mtuvim@gordonrees.com
                                                               Email: kcraig@gordonrees.com
16                                                             Email: tmohr@gordonrees.com
                                                               Email: seaasbestos@gordonrees.com
17
      Parker-Hannifin Corporation                             Armstrong International, Inc.
18    Weir Valves & Controls USA, Inc.                        Stephanie B. Ballard, WSBA No. 49268
      Jessica M. Cox, WSBA No. 53027                          William E. Fitzharris, Jr., WSBA No.
      Dana C. Kopij, WSBA No. 31648                           7122
19    Nicole R. MacKenzie, WSBA No. 45741                     David E. Chawes, WSBA No. 36322
      Ryan W. Vollans, WSBA No. 45302                         Bennett J. Hansen, WSBA No. 24205
20    Nicholas R. Major, WSBA No. 49579                       Preg O’Donnell & Gillett, PLLC
      Williams, Kastner & Gibbs PLLC                          901 Fifth Avenue, Suite 3400
21    601 Union Street, Suite 4100                            Seattle, Washington 98164
      Seattle, WA 98101-2380                                  Phone: (206) 287-1775
22    Telephone: (206) 628-6600                               Fax: (206) 287-9113
      Fax: (206) 628-6611                                     Email: SBallard@pregodonnell.com
      Email: wkgasbestos@williamskastner.com                  Email: wfitzharris@pregodonnell.com
23                                                            Email: dchawes@pregodonnell.com
                                                              Email: bhansen@pregodonnell.com

      FIRST AMENDED COMPLAINT - 8                                         WEINSTEIN COUTURE PLLC
                                                                                 601 UNION STREET, SUITE 2420
                                                                                 SEATTLE, WASHINGTON 98101
                                                                           (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05105-RJB Document 342 Filed 04/09/19 Page 9 of 10



 1                                               Email: asbestos@pregodonnell.com
     McNally Industries, Inc.                    Blackmer Pump Company
 2   Sterling Fluid Systems (USA) LLC            Warren Pumps, LLC
     Katherine Steele, WSBA No. 11927            SB Decking, Inc.
     Megan S. Cook, WSBA #45943                  Allen E. Eraut, WSBA No. 30940
 3   Michael (Mac) M. Brown, WSBA No. 49722      Claude Bosworth, WSBA No. 42568
     Bullivant Houser Bailey PC                  J. Michael Mattingly, WSBA No.
 4   1700 Seventh Avenue, Suite 1810             33452
     Seattle, WA 98101                           Rizzo Mattingly Bosworth PC
 5   Telephone: (206) 292-8930                   1300 SW Sixth Avenue, Suite 330
     Email: Katherine.steele@bullivant.com       Portland, Oregon 97201
     Email: megan.cook@bullivant.com             Telephone: (503) 229-1819
 6   Email: Mac.brown@bullivant.com              Fax: (503) 229-0630
     Email: asbestos@bullivant.com               Email: aeraut@rizzopc.com
 7                                               Email: mmattingly@rizzopc.com
                                                 Email: cbosworth@rizzopc.com
 8                                               Email: asbestos@rizzopc.com

 9   Darigold, Inc.                              IMO Industries, Inc.
     Jeff Bone, WSBA No. 43965                   James E. Horne, WSBA No. 12166
     Kevin C. Baumgardner, WSBA No. 14263        Michael R. Ricketts, WSBA No. 9387
10                                               Gordon Thomas Honeywell LLP
     CORR CRONIN LLP
                                                 600 University, Suite 2100
11   1001 4th Avenue, Suite 3900                 Seattle, WA 98101-4185
     Seattle, WA 98154-1051                      Telephone: (206) 676-7500
12   Phone: (206) 621-1480                       Fax: (206) 676-7575
     Fax: (206) 625-0900                         Email: Jhorne@gth-law.com
     Email: jbone@corrcronin.com                 Email: Mricketts@gth-law.com
13                                               Email: IMOservice@gth-law.com
     Email: kbaumgardner@corrcronin.com
14   CBS Corporation                             Clarke-Reliance Corporation
     General Electric Company                    Foster Wheeler Energy Corporation
15   Alice C. Serko, WSBA No. 45992              Alice C. Serko, WSBA No. 45992
     Malika Johnson, WSBA No. 39608              Christopher S. Marks, WSBA No.
16   Christopher S. Marks, WSBA No. 28634        28634
     Tanenbaum Keale LLP                         Tanenbaum Keale LLP
     One Convention Place                        One Convention Place
17   701 Pike Street, Suite 1575                 701 Pike Street, Suite 1575
     Seattle, WA 98101                           Seattle, WA 98101
18   Telephone: (206) 889-5150                   Telephone: (206) 889-5150
     Fax: (206) 889-5079                         Fax: (206) 889-5079
19   Email: cmarks@tktrial.com                   Email: cmarks@tktrial.com
     Email: aserko@tktrial.com                   Email: aserko@tktrial.com
20   Email: seattle.asbestos@tktrial.com         Email: seattle.asbestos@tktrial.com

21   Crosby Valve, Inc.                          Crane Co.
     Elliott Company                             Crane Environmental, Inc.
22   The Goodyear Tire & Rubber Company          G. William Shaw, WSBA No. 8573
     Grinnell LLC                                Ryan J. Groshong, WSBA No. 44133
23   Goulds Pumps, Inc.                          K&L Gates LLP
     ITT Corporation                             925 4th Ave, Suite 2900
     Ronald C. Gardner, WSBA No. 9270            Seattle, WA 98104-1158

     FIRST AMENDED COMPLAINT - 9                          WEINSTEIN COUTURE PLLC
                                                                 601 UNION STREET, SUITE 2420
                                                                 SEATTLE, WASHINGTON 98101
                                                           (206) 508-7070 - FACSIMILE (206) 237-8650
           Case 3:18-cv-05105-RJB Document 342 Filed 04/09/19 Page 10 of 10



 1   David Mordekhov, WSBA No.32900              Phone: (206) 623-7580
     Gardner Trabolsi & Associates PLLC          E-mail: bill.shaw@klgates.com
 2   2200 Sixth Avenue, Suite 600                E-mail: ryan.groshong@klgates.com
     Seattle, WA 98121                           E-mail: SE.Asbestos@klgates.com
     Phone: (206) 256-6309
 3   Fax: (206) 256-6318
     Email: rgardner@gandtlawfirm.com
 4
     Flowserve US, Inc.                          Cla-Val Co.
 5   Randy J. Aliment, WSBA No. 11440            Anticipated Counsel
     Marc M. Carlton, WSBA No. 40069
     Lewis Brisbois Bisgaard & Smith LLP
 6   1111 Third Avenue, Suite 2700
     Seattle, WA 98101
 7   Telephone: (206) 436-2020
     Fax: (206) 436-2030
 8   Email: randy.aliment@lewisbrisbois.com
     Email: marc.carlton@lewisbrisbois.com
 9   Email: Seattle-Asbestos@lewisbrisbois.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     FIRST AMENDED COMPLAINT - 10                          WEINSTEIN COUTURE PLLC
                                                                  601 UNION STREET, SUITE 2420
                                                                  SEATTLE, WASHINGTON 98101
                                                            (206) 508-7070 - FACSIMILE (206) 237-8650
